t c memo united_states tax_court carolyn m fankhanel petitioner v commissioner of internal revenue respondent docket no filed date p failed to file returns for years p claims that r’s notice_of_deficiency constituted a naked assessment that she is entitled to additional dependency_exemptions for some years that she received no interest_income on child-support arrearages that she had additional rental property connected expenses and that she is not liable for additions to tax held r’s determination of deficiencies is not arbitrary and thus is not a naked assessment held further sufficient evidence supports r’s determination of unreported income held further p received interest on child-support arrearages held further p failed to prove her entitlement to additional dependency_exemptions held further p failed to prove additional rental-property-connected expenses held further p is liable under sec_6651 and sec_6654 i r c additions to tax held further on court’s own motion a penalty in the amount of dollar_figure is imposed under sec_6673 i r c carolyn m fankhanel pro_se charles baer for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the deficiency_notice respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year additions to tax sec_6651 sec_6654 deficiencies dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number - - - 1in dollar_figure was withheld from wages received by petitioner and was submitted to the internal_revenue_service thus the balance of tax that respondent claims is due from petitioner for that year is dollar_figure the issues for decision are whether respondent’s notice_of_deficiency is arbitrary respondent bears the burden_of_proof with respect to items of unreported income petitioner may claim personal_exemption deductions on account of her two sons petitioner must report interest payments with respect to child-support arrearages petitioner must report items of income received in_kind petitioner is entitled to additional deductions on account of rental real_estate related expenditures and the additions to tax apply on our own motion we also decide that petitioner must pay a penalty under sec_6673 on account of proceedings instituted primarily for delay and for taking groundless positions unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure introduction findings_of_fact the parties failed to stipulate any facts they have however stipulated to certain exhibits and those exhibits are incorporated herein by this reference certain matters are in part rule provides as follows rule briefs e form and content in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioner failed to file an answering brief because petitioner failed to file an answering brief petitioner failed to object to any of respondent’s proposed findings_of_fact continued deemed admitted by petitioner pursuant to rule those matters also are incorporated herein by this reference petition at the time petitioner filed the petition in this case she resided in bristol west virginia failure_to_file petitioner failed to file federal_income_tax returns for the taxable calendar years in issue through introduction to petitioner’s income producing activities petitioner lived in colorado from until date when she moved to florida petitioner obtained a colorado real_estate salesperson’s license in and worked for various real_estate agents in colorado from then until when she obtained a colorado real_estate broker’s license she then formed her own real_estate company fankhanel and associates which employed two to four persons and provided petitioner with an income until she left colorado in during the time she lived in colorado petitioner also owned several pieces of rental real_estate engaged in real_estate development and was a partner in a plant store petitioner sold her colorado real properties when she left colorado continued accordingly we must conclude that petitioner has conceded respondent’s proposed findings_of_fact as correct except to the extent that petitioner’s opening brief contains proposed findings clearly inconsistent therewith see eg estate of freeman v commissioner tcmemo_1996_372 petitioner moved to florida in date from then through petitioner engaged in various income-producing activities petitioner earned limited income in for a period of months beginning in date petitioner worked as a real_estate and money broker in orlando florida during and petitioner received various payments in_kind for legal services and lobbying_activities during and petitioner also received payments of interest with respect to child_support arrearages specifics of petitioner’s income-producing activities petitioner deposited in excess of dollar_figure in her bank accounts petitioner filed a verification of employment form with waterfield mortgage co in that stated that she was employed by frcc and received base pay of dollar_figure from her job in petitioner jointly purchased real_property pincite bannock denver colorado with terry harper and collected gross rental income of dollar_figure from that property petitioner and mr harper split the rental income on a 50-percent basis petitioner filed a verification of employment form with waterfield mortgage co that stated that petitioner’s base pay for from frcc was dollar_figure petitioner received rental income of dollar_figure from real_property in denver colorado petitioner stated in a financial statement filed in with south denver national bank sdnb that she received dollar_figure in gross commissions in from fankhanel and associates as an investment broker petitioner received rental income of dollar_figure from real_property in denver colorado petitioner sold her partnership_interest in tiara apartments limited_partnership for a recognizable gain of dollar_figure petitioner stated in a financial statement filed in with sdnb that she received dollar_figure in salary and commission income in petitioner received a commission check in the amount of dollar_figure and deposited dollar_figure of that amount in landmark bank on date petitioner received rental income of dollar_figure from real_property in denver colorado petitioner deposited at least dollar_figure in her bank accounts petitioner stated in a financial statement filed in with sdnb that as of the date of the statement she was employed as a real_estate broker with an annual income of dollar_figure petitioner received rental income of dollar_figure from real_property in denver colorado petitioner deposited at least dollar_figure in her bank accounts petitioner received rental income of dollar_figure from real_property in denver colorado petitioner deposited at least dollar_figure in her bank accounts petitioner received rental income of dollar_figure from real_property in denver colorado petitioner exchanged real_estate commissions due her for a mobile home in gamby colorado with an assessed value of dollar_figure petitioner deposited at least dollar_figure in her bank accounts petitioner received nonemployee compensation of dollar_figure from cfi hospitality group inc petitioner received employee compensation of dollar_figure from island one inc petitioner deposited at least dollar_figure in her bank accounts petitioner received dollar_figure in interest with respect to child_support arrearages petitioner performed legal research for mary ann smania in exchange for room and board for the average expenditure for a one-person household for food was dollar_figure and the average expenditure for housing for one person was dollar_figure petitioner deposited at least dollar_figure in her bank accounts petitioner received dollar_figure in interest with respect to child_support arrearages petitioner received rent free use of a room in exchange for legal research petitioner received dollar_figure in interest with respect to child_support arrearages petitioner received dollar_figure in equity in a house from norma vaughan in exchange for representing ms vaughan in legal matters in petitioner’s bankruptcy proceeding she stated that her monthly expenses were dollar_figure petitioner’s children zachary a and syme a kutz zachary and syme respectively are the sons of petitioner and clarence a kutz clarence syme was born on date and zachary was born on date petitioner and clarence were divorced in the divorce the divorce was accomplished by order and judgment of the circuit_court for the twelfth circuit of florida in and for sarasota county the circuit_court the circuit_court awarded petitioner custody of zachary and syme after the divorce syme spent time living with each of his parents but lived with his father in florida most of the time he lived with his father during and during the majority of petitioner provided no support for syme during the time he lived with his father zachary lived with petitioner until he moved out of her house in date in date zachary began college in colorado in petitioner's father warren fankhanel provided dollar_figure so that zachary could attend college in petitioner's father provided an additional dollar_figure towards zachary’s college in date zachary graduated from college zachary was a full-time_student during and he earned wage income of dollar_figure in opinion i introduction petitioner has assigned error to respondent’s determination of deficiencies in and additions to petitioner’s federal income taxes for the years in question petitioner states that the entire deficiency for each year is in controversy in support of her assignments of error petitioner avers that the amounts stated as gross and taxable_income in the deficiency_notice are incorrect petitioner is entitled to the normal business deductions for the years in issue petitioner is entitled to the normal personal deductions associated with the years in issue and because no deficiencies exist no additions to tax apply petitioner also raises as a defense the claim that this court lacks jurisdiction to hear this case because respondent’s notice_of_deficiency is void and without legal effect in support of that defense petitioner avers that respondent failed to make a determination as required by the internal_revenue_code the deficiency_notice is arbitrary and erroneous because it fails fully to state the foundational evidence relied on by respondent respondent’s determination does not enjoy a presumption of correctness since it is a naked assessment and respondent has denied petitioner due process at trial and on brief petitioner limited the issues before the court on brief petitioner states that there are three issues before the court a child_support issue involving the number of dependents petitioner may claim and the character whether interest or not of certain payments received by her from her ex-husband the amount of income received and the amount of expenses_incurred in connection with her real_estate activities and whether the deficiency_notice constituted a naked assessment we assume that petitioner has abandoned all grounds raised in the petition but not addressed in her brief with respect to the additions to tax petitioner relies on our finding no deficiencies in tax at trial respondent conceded certain increased deductions with respect to petitioner’s rental income after trial respondent conceded certain deductions with respect to personal exemptions we accept those concessions we shall first address petitioner’s naked assessment argument and shall then address the remaining issues ii naked assessment a introduction petitioner has devoted pages of her page brief to arguing that respondent has made a naked assessment we distill petitioner’s arguments to claims that the statutory notice is arbitrary and respondent has failed to come forward with evidence of any unreported income so that respondent bears the burden_of_proof b arbitrariness petitioner argues that the statutory notice is without foundation and is inherently arbitrary accordingly petitioner argues that the notice_of_deficiency constitutes a naked assessment which is invalid within the rule_of 293_us_507 see 428_us_433 the rule_of helvering v taylor supra to hold that a deficiency_notice is invalid within the rule of 293_us_507 because it constitutes a naked assessment is not to hold that it is invalid in the usual sense or that this court lacks jurisdiction over such notice 293_us_507 teaches that when a petitioner makes a showing casting doubt on the validity of a deficiency determination the statutory notice itself is not rendered void the result of such showing is that the respondent must then come forward with evidence to establish the existence and amount of any deficiency 58_tc_792 overruled as to another issue 78_tc_173 to avoid confusion we shall refer to a notice_of_deficiency held to constitute a naked assessment as being arbitrary may be simply put a court is given sufficient cause to set_aside respondent’s determination_of_a_deficiency if it is shown to the court that such determination was arbitrarily made helvering v taylor supra pincite petitioner has the burden of proving the arbitrariness of respondent’s deficiencies 999_f2d_760 4th cir affg tcmemo_1992_153 85_tc_1 the statutory notice which is in evidence states that in various amounts for the various years here in issue petitioner had unreported income from self- employment rentals bartering transactions wages capital_gains and interest the statutory notice allows various deductions petitioner has produced no evidence that any of the deficiencies in question were arbitrarily and erroneously determined petitioner principally relies on her own testimony and unsupported statements on brief that during the years in question she did not work had no bartering income lost money on her rental real_estate properties lived with a significant other and existed on gifts from her parents first we do not believe much of what petitioner claims there is convincing evidence that petitioner had items of income from real_estate sales brokerage activities and other sources during the years in issue second petitioner was not a credible witness on cross-examination petitioner was unable to explain why a check she claimed as child_support carried the notation cash for register store on brief respondent points out other contradictions in her testimony assuming she told the same story to respondent’s agents responsible for the statutory notice we do not believe it was arbitrary and erroneous for those agents to disbelieve petitioner petitioner has failed to prove that respondent’s determinations of deficiencies in tax for the years in question were arbitrarily made c burden_of_proof the general_rule is that the burden_of_proof is upon the taxpayer rule a which the taxpayer must carry by a preponderance_of_the_evidence eg 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 this case involves unreported income however and in cases of unreported illegal income we require the commissioner to provide a minimal evidentiary foundation supporting his determination of unreported income or else the burden of going forward with the evidence shifts to him e g 91_tc_179 affd without published opinion 872_f2d_411 3d cir certain of the courts of appeals require such a showing even if the unreported income is not from illegal sources see eg 932_f2d_1128 5th cir revg in part and remanding tcmemo_1990_68 794_f2d_884 3d cir vacating and remanding tcmemo_1985_101 the position of the court_of_appeals for the fourth circuit the court to which any appeal of this case is likely to go is not clear with respect to income from legal sources see williams v commissioner supra pincite whatever the position of the court_of_appeals for the fourth circuit however the record in this case contains ample evidence that petitioner received substantial amounts of unreported income from various legal sources during the years in issue we have found that petitioner made substantial deposits in bank accounts during and during through a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 for and such deposits equal or exceed all of the cash items of income self- employment and rental income charged to petitioner by respondent for and we have found that petitioner either received items of gross_income eg rental income or reported on financial statements items of gross_income equal to what respondent charged her for petitioner had bank_deposits and worked as a real_estate and money broker beginning in october by indirect methods of proof respondent has provided evidence of substantial personal expenditures sufficient to explain the self-employment_income charged to petitioner for for petitioner admitted in her bankruptcy proceeding monthly expenditures of dollar_figure which are sufficient to explain the self-employment_income charged to her for petitioner has shown nothing that justifies placing any aspect of the burden_of_proof on respondent petitioner bears the burden_of_proof petitioner’s only factual defense to respondent’s adjustments increasing petitioner’s gross_income is that petitioner existed on gifts from her parents and significant other we did not find petitioner to be a credible witness concerning the sources of her income on brief petitioner points us to one exhibit exhibit funds advanced to carolyn fankhanel which to the extent it addresses gifts to her was objected to by respondent and is not in evidence beyond the conclusion to be drawn from petitioner’s admissions that she received dollar_figure from her father in and dollar_figure from her parents in petitioner has failed to prove the amount of any gifts to her during the years in issue she has failed to prove any facts supporting her assignments of error with respect to respondent’s adjustments increasing her gross_income for any of the years in issue respondent’s determinations of deficiencies resulting from those adjustments are sustained iii deduction for personal exemptions a introduction respondent adjusted petitioner’s income by disallowing personal_exemption deductions claimed by petitioner for her son syme a kutz syme for all of the years in issue and for her son zachary a kutz zachary for through subsequently respondent conceded such deductions for syme for and petitioner concedes some of the remaining adjustments but claims that she is entitled to personal_exemption deductions for syme for and and for zachary for through b applicable law in computing taxable_income an individual is allowed a deduction for the exemptions specified in sec_151 those exemptions include an exemption for the individual herself and with limitations an additional exemption for each dependent sec_151 and c the term dependent is defined in sec_152 to include a son or daughter of the taxpayer over half of whose support for the calendar_year was received from the taxpayer sec_152 provides a special test for determining support in the case of children of divorced parents sec_152 was amended by deficit reduction act of dra publaw_98_369 98_stat_494 the amendment for tax years beginning after the amendment did not materially change the general_rule of sec_152 a child shall be treated as receiving more than half of hi sec_3 for petitioner’s taxable years through the dependency_exemption was provided under subsection e of sec_151 former subsection e was redesignated subsection c and amended by the tax_reform_act_of_1986 publaw_99_514 100_stat_2103 for simplicity we have used section references as redesignated by the tax_reform_act_of_1986 support from the parent having custody for a greater part of the year if he receives more than half of his support from one or both of his parents and is in the custody of his parents for over half the year the amendment did eliminate the following exception to the general_rule prior to amendment sec_152 provided that the noncustodial_parent was treated as having provided over one-half of the child’s support if he or she provided dollar_figure or more during the year for support of the child and the custodial_parent failed to clearly establish that he or she provided more for the child’s support than the noncustodial_parent in the case of a dependent who is a child of the taxpayer the additional exemption allowed by sec_151 is allowed only if the child i has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins or ii is a student c syme petitioner claims an additional personal_exemption deduction for syme for and respondent has determined that petitioner is not entitled to a dependency_exemption for syme for those years because syme usually lived in the actual care and in technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3691 added who has not attained the age of at the close of such calendar_year in clause c b ii effective for tax years beginning after that change has no consequence to this case control of his father and only occasionally visited petitioner petitioner contests respondent's determination contending that syme who turned years old in lived with her and was in her actual custody during these years we have found that syme lived in florida with his father clarence during and during the majority of and that petitioner provided no support for syme during the time he lived with clarence to determine whether syme was a dependent of petitioner’s during and we apply the special test for determining support in the case of children of divorced parents found in sec_152 we apply sec_152 as in effect prior to the amendment syme lived with clarence during and during the majority of petitioner syme’s custodial_parent provided no support to him while he lived with his father we are persuaded that during and clarence provided at least dollar_figure a year in support to syme petitioner also has failed to prove that she provided more of syme’s support than did clarence during and thus under the special rule_of sec_152 clarence is deemed to have provided over half of syme’s support for those years for and syme was clarence’s dependent not petitioner’s see sec_152 accordingly petitioner is not entitled to an additional exemption for syme for and see sec_151 respondent’s determination of deficiencies is sustained to the extent of the adjustments disallowing additional exemptions for syme for and d zachary petitioner claims an additional personal_exemption deduction for zachary for and zachary turned in but during and he was a full-time_student thus petitioner is entitled to an additional personal_exemption deduction for zachary for through if zachary was petitioner’s dependent within the meaning of sec_152 for those years we need not concern ourselves with the sec_152 test for determining support in the case of children of divorced parents under florida law zachary’s minority ended in when he turned years of age see fla stat ann sec_1 west he was then emancipated under florida law see cronebaugh v van dyke so 2d fla dist ct app and neither parent had custody so that sec_152 is inapplicable for through see kaechele v commissioner tcmemo_1992_457 finding that neither parent had custody of their children within the meaning of sec_152 since the daughters had reached the age of majority and were considered emancipated under ohio law to show that zachary was her dependent for the years in question petitioner must prove that for those years she provided over half of his support see sec_152 rule a petitioner has failed to prove that she provided over half of zachary’s support for any of the years in question petitioner has made no persuasive showing of the amounts expended by her in support of zachary for any of the years in issue she has made no showing of the total_amounts expended for zachary’s support during those years we have found that petitioner’s father paid dollar_figure and dollar_figure towards zachary’s college costs in and respectively and that zachary earned dollar_figure in absent some estimate of the total dollar amount expended for zachary's support we cannot accurately determine whether petitioner provided more than one-half of the total amount spent in support of zachary see 47_tc_707 affd per curiam 390_f2d_659 4th cir petitioner's minimal showing of the support she provided to zachary during her taxable years through is insufficient to overcome the presumptive correctness of respondent's determination that petitioner did not furnish over one-half of zachary's support during these years respondent's determination of deficiencies is sustained to the extent of the adjustments disallowing additional exemptions for zachary for through iv interest_income respondent made adjustments increasing petitioner’s income by dollar_figure dollar_figure and dollar_figure for and respectively respondent explained such adjustments as interest payments received by petitioner on account of child_support arrearages petitioner denies that she received any such interest payments petitioner concedes that she received some payments with respect to child_support but she claims that she never received any interest at all on child_support debt we have found that petitioner received interest payments with respect to child_support arrearages in the amounts and in the years determined by respondent that finding is based on petitioner’s admissions in addition to the admissions the record contains a document entitled orange county clerk of courts support payment history which shows interest_paid to petitioner in those same amounts apparently those interest payments were made pursuant to court order that interest should be calculated and paid on arrearages owed to petitioner by clarence see kutz v fankhanel so 2d fla dist ct app payments made under a divorce or separation agreement that the terms of such agreement fix as child_support are excludable from gross_income see sec_71 as amended by dra sec_422 stat and sec_71 prior to such amendment petitioner has failed to prove that the subject payments were fixed payments made under a divorce or separation agreement to the contrary the payments appear to have been made as court-ordered payments of interest interest is includable in gross_income see sec_61 respondent’s determination_of_a_deficiency is sustained to the extent it is based on the interest adjustments here described v real_estate activities a income petitioner argues that she is a cash_basis taxpayer and does not owe taxes on money that was not received she states that she managed property for people and i n order to build a n investment program for herself she took a n interest in the property instead of a management fee it is unclear exactly what error petitioner is ascribing to respondent petitioner may misunderstand the term cash_basis the cash_receipts_and_disbursements_method of accounting cash_method is a permissible method_of_accounting see sec_446 generally under the cash_method all items that constitute gross_income whether in the form of cash property or services emphasis added are includable in gross_income for the taxable_year in which received sec_1_446-1 income_tax regs with certain exceptions not here relevant if services are paid for in property the fair_market_value of the property taken in payment must be included in income as compensation sec_1_61-2 income_tax regs petitioner has shown no error in respondent’s adjustments increasing petitioner’s income on account of compensation received in forms other than cash payments b expenses petitioner argues that she has additional rental_activity expenses beyond those allowed by respondent simply put petitioner has failed to prove deductible amounts in excess of those allowed by respondent petitioner failed to produce books_and_records detailing her real_estate activities the purpose of certain checks presented to us by petitioner is unclear petitioner has failed to prove rental_activity related deductions in excess of those allowed by respondent respondent’s determination of deficiencies in that respect is sustained vi additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden_of_proof as to reasonable_cause and the absence of willful neglect see rule a respondent has determined sec_6651 additions for each of the years in issue as a defense to the sec_6651 additions petitioner relies on our finding no deficiencies in tax except with respect to concessions made by respondent we have sustained respondent’s determinations of deficiencies moreover petitioner has failed to prove reasonable_cause and lack of willful neglect respondent’s determinations of additions to tax under sec_6651 are therefore sustained b sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments sec_6654 contains several computational exceptions to application of the addition_to_tax petitioner bears the burden of proving that she paid estimated_tax or that any of the exceptions excuse her from paying estimated_tax see rule a the estimated_tax penalty is mandatory unless petitioner can show that she qualifies for one of these exceptions 75_tc_1 citing 33_tc_1071 respondent has determined that petitioner is liable for the addition_to_tax under sec_6654 for each of the years through and through petitioner has failed to show that she had paid estimated_tax or that any of the exceptions apply respondent's determinations of additions to tax under sec_6654 therefore are sustained c sec_6673 introduction sec_6673 provides that we may impose a penalty of up to dollar_figure where among other things a taxpayer has instituted or maintained proceedings primarily for delay or where the taxpayer takes positions that are frivolous or groundless a taxpayer’s failure to provide the commissioner with information requested and his failure to offer evidence at trial pertaining to the substantive issues raised in the notice_of_deficiency are evidence that a suit in this court was instituted primarily for delay 95_tc_624 affd without published opinion 956_f2d_1168 9th cir a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions 791_f2d_68 7th cir booker v commissioner tcmemo_1996_261 see also 820_f2d_1464 9th cir apparent finding that petitioner should have known that claim was frivolous allows for sec_6673 penalty based on the record in this case we conclude that in many respects petitioner’s position in this proceeding is both frivolous and groundless and petitioner undertook certain actions primarily for delay background petitioner’s initial petition lacks any explanation of the basis of her disagreement with respondent and fails to comply with rule a which states that the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions petitioner’s amended petition avers no particular facts with respect to respondent’s numerous adjustments but for the most part raises constitutional and other arguments that petitioner later abandons in date petitioner submitted three documents motion to dismiss motion to compel a constitutional guarantee and request for production of documents and things by order dated date the january order the court denied the two motions and returned the request the january order cautions petitioner rather than relying on groundless constitutional arguments and misconceived notions about the tax court’s procedures petitioner’s interests will be better served by continuing to confer with respondent’s counsel in an attempt to settle this case and by following the instructions in the court’s standing pre- trial order the january order also informs petitioner that she bears the burden_of_proof and advises her to submit to respondent the documentary_evidence to substantiate her assertions that respondent’s notice_of_deficiency is incorrect this case was calendared for trial at a trial session of this court commencing on date on that date a hearing was held to determine whether the case was ready for trial at that hearing petitioner’s failures to cooperate with respondent to prepare this case for trial were cataloged petitioner was instructed to meet with respondent’s counsel to attempt a stipulation for trial that effort was unsuccessful and the case was continued petitioner was ordered to file a status report no later than date petitioner failed to file the required report on date petitioner was again ordered to file a status report due no later than date she was also ordered to show cause why her case should not be dismissed on account of her failure properly to prosecute and why the court should not sanction her for failure to comply with orders of the court petitioner had not complied with our date order by date the date on which petitioner filed for bankruptcy causing us to order all proceedings automatically stayed because of u s c sec_362 the government moved in bankruptcy court for relief from the automatic_stay in order that this case could continue in this court petitioner objected and sought sanctions and damages against the government the bankruptcy court recited the government’s position as follows in sum the government contends this is nothing more than a two-party dispute which is already pending before the tax_court the bankruptcy court granted the government’s motion and lifted the stay on date the bankruptcy court said that petitioner’s contentions were without merit concerning her right to have her tax_liability determined by this court petitioner’s motion for sanctions was denied with prejudice the bankruptcy court stating t here is not a scintilla of evidence presented to support sanctions petitioner was discharged as a debtor on date on date we lifted the stay in these proceedings and restored the case to the general docket for trial or other_disposition subsequently on date the case was set for trial on date in tampa florida between date and date petitioner twice moved to stay this case due to loss of jurisdiction to the bankruptcy court we denied her motion once explaining that the stay had been lifted and then on her motion to reconsider we denied it again stating that the motion for reconsideration restated the arguments made in the original motion and considered by the court in issuing its order in response to the original motion in denying her motion for the second time we stated to assist petitioner in understanding our order of date we point out that certain taxes are not discharged in bankruptcy see eg u s c a the automatic_stay of u s c a was terminated on date allowing this court to proceed to redetermine the deficiencies as petitioned see eg 974_f2d_514 4th cir on january when the case was called for trial petitioner again moved to stay proceedings because of the bankruptcy proceeding we again denied the motion petitioner failed to file a trial memorandum as called for by our pretrial order discussion petitioner failed to file income_tax returns for years and offers no justification for that failure she instituted a proceeding in this court without assigning any error to respondent’s determinations when she finally did state her position in her amended petition she relied on few averments of fact and relied principally on constitutional and procedural arguments which she later abandoned or was unable to prove she made constitutional arguments that we described as groundless she failed to cooperate with respondent in preparing this case for trial she failed to stipulate to any facts she instituted proceedings in the bankruptcy court that were intended only to shift the forum of her dispute with respondent and could accomplish little other than to delay a resolution of the issues in this case the bankruptcy court described her contentions as being without merit she has twice brought motions on grounds rejected by this court she has produced nothing to justify her total rejection of all adjustments made by respondent conclusion we are firmly convinced that petitioner both instituted and maintained these proceedings primarily for delay also she has made groundless arguments she has caused both the court and respondent to expend scarce resources to respond to her many filings and other actions and to conduct a trial at which she presented evidence that barely touched on even a few of the grounds of respondent’s determinations of deficiencies we find petitioner is deserving of a significant penalty because of the persistence of her frivolous assault on our own motion pursuant to sec_6673 we will require petitioner to pay a penalty to the united_states in the amount of dollar_figure decision will be entered under rule
